 


113 HR 69 RH: Illegal, Unreported, and Unregulated Fishing Enforcement Act of 2014
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 516 
113th CONGRESS 2d Session 
H. R. 69 
[Report No. 113–685] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2013 
Ms. Bordallo (for herself, Mr. Markey, Mr. Pierluisi, Mr. Sablan, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 22, 2014
Additional sponsors: Mr. Farr, Mr. Grimm, Mr. Faleomavaega, Ms. Hanabusa, Mr. Blumenauer, Mr. Huffman, Mrs. Capps, Mr. Lowenthal, Mr. Schiff, Mr. Thompson of California, Ms. Lee of California, and Mr. Keating

 
December 22, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on January 3, 2013 
 
 
 
 
A BILL 
To strengthen enforcement mechanisms to stop illegal, unreported, and unregulated fishing, to amend the Tuna Conventions Act of 1950 to implement the Antigua Convention, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Illegal, Unreported, and Unregulated Fishing Enforcement Act of 2014. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Strengthening Fisheries Enforcement Mechanisms 
Sec. 101. Amendments to the High Seas Driftnet Fishing Moratorium Protection Act. 
Sec. 102. Amendments to the High Seas Driftnet Fisheries Enforcement Act. 
Sec. 103. Amendments to North Pacific Anadromous Stocks Act of 1992. 
Sec. 104. Amendments to the Pacific Salmon Treaty Act of 1985. 
Sec. 105. Amendments to the Western and Central Pacific Fisheries Convention Implementation Act. 
Sec. 106. Amendments to the South Pacific Tuna Act of 1988. 
Sec. 107. Amendments to the Antarctic Marine Living Resources Convention Act. 
Sec. 108. Amendments to the Atlantic Tunas Convention Act. 
Sec. 109. Amendments to the High Seas Fishing Compliance Act of 1965. 
Sec. 110. Amendments to the Dolphin Protection Consumer Information Act. 
Sec. 111. Amendments to the Northern Pacific Halibut Act of 1982. 
Sec. 112. Amendments to the Northwest Atlantic Fisheries Convention Act of 1995. 
Sec. 113. Amendment to the Magnuson-Stevens Fishery Conservation and Management Act. 
Title II—Implementation of the Antigua Convention 
Sec. 201. Short title. 
Sec. 202. Amendment of the Tuna Conventions Act of 1950. 
Sec. 203. Definitions. 
Sec. 204. Commissioners; number, appointment, and qualifications. 
Sec. 205. General Advisory Committee and Scientific Advisory Subcommittee. 
Sec. 206. Rulemaking. 
Sec. 207. Prohibited acts. 
Sec. 208. Enforcement. 
Sec. 209. Reduction of bycatch. 
Sec. 210. Repeal of Eastern Pacific Tuna Licensing Act of 1984. 
Title III—Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing 
Sec. 301. Short title. 
Sec. 302. Purpose. 
Sec. 303. Definitions. 
Sec. 304. Duties and authorities of the secretary. 
Sec. 305. Authorization or denial of port entry. 
Sec. 306. Inspections. 
Sec. 307. Prohibited acts. 
Sec. 308. Enforcement. 
Sec. 309. International cooperation and assistance. 
Sec. 310. Relationship to other laws. 
IStrengthening Fisheries Enforcement Mechanisms 
101.Amendments to the High Seas Driftnet Fishing Moratorium Protection Act 
(a)Administration and enforcementSection 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g) is amended by inserting before the first sentence the following: 
 
(a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating shall enforce this Act, and the Acts to which this section applies, in accordance with this section. Each such Secretary may, by agreement, on a reimbursable basis or otherwise, utilize the personnel services, equipment (including aircraft and vessels), and facilities of any other Federal agency, and of any State agency, in the performance of such duties. 
(b)Acts to which section appliesThis section applies to— 
(1)the Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3631 et seq.); 
(2)the Dolphin Protection Consumer Information Act (16 U.S.C. 1385); 
(3)the Tuna Conventions Act of 1950 (16 U.S.C. 951 et seq.); 
(4)the North Pacific Anadromous Stocks Act of 1992 (16 U.S.C. 5001 et seq.); 
(5)the South Pacific Tuna Act of 1988 (16 U.S.C. 973 et seq.); 
(6)the Antarctic Marine Living Resources Convention Act of 1984 (16 U.S.C. 2431 et seq.); 
(7)the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971 et seq.); 
(8)the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5601 et seq.);  
(9)the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.); and 
(10)the North Pacific Halibut Act of 1982 (16 U.S.C. 773a et seq.). 
(c)Administration and enforcement 
(1)In generalThe Secretary shall prevent any person from violating this Act, or any Act to which this section applies, in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858 through 1861) were incorporated into and made a part of and applicable to this Act and each such Act. 
(2)International cooperationThe Secretary may, subject to appropriations and in the course of carrying out the Secretary’s responsibilities under the Acts to which this section applies, engage in international cooperation to help other nations combat illegal, unreported, and unregulated fishing and achieve sustainable fisheries. 
(d)Special rules 
(1)Additional enforcement authorityIn addition to the powers of officers authorized pursuant to subsection (c), any officer who is authorized by the Secretary, or the head of any Federal or State agency that has entered into an agreement with the Secretary under subsection (a), may enforce the provisions of any Act to which this section applies, with the same jurisdiction, powers, and duties as though section 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861) were incorporated into and made a part of each such Act. 
(2)Disclosure of enforcement informationThe Secretary, subject to the data confidentiality provisions in section 402 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a), may disclose, as necessary and appropriate, information, including information collected under joint authority of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 71 et seq.) or the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.) or other statutes implementing international fishery agreements, to any other Federal or State government agency, the Food and Agriculture Organization of the United Nations, the secretariat or equivalent of an international fishery management organization or arrangement made pursuant to an international fishery agreement, or a foreign government, if— 
(A)such government, organization, or arrangement has policies and procedures to protect such information from unintended or unauthorized disclosure; and 
(B)such disclosure is necessary— 
(i)to ensure compliance with any law or regulation enforced or administered by the Secretary; 
(ii)to administer or enforce any international fishery agreement to which the United States is a party; 
(iii)to administer or enforce a binding conservation measure adopted by any international organization or arrangement to which the United States is a party; 
(iv)to assist in any investigative, judicial, or administrative enforcement proceeding in the United States; or 
(v)to assist in any law enforcement action undertaken by a law enforcement agency of a foreign government, or in relation to a legal proceeding undertaken by a foreign government to the extent the enforcement action is consistent with rules and regulations of a regional fishery management organization that the United States is a member of, or the Secretary has determined that the enforcement action is consistent with the requirements under Federal law for enforcement actions with respect to illegal, unreported, and unregulated fishing. 
(e)Prohibited actsIt is unlawful for any person— 
(1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act; 
(2)to refuse to permit any officer authorized to enforce the provisions of this Act to board, search, or inspect a vessel, subject to such person’s control for the purposes of conducting any search, investigation, or inspection in connection with the enforcement of this Act, any regulation promulgated under this Act, or any Act to which this section applies; 
(3)to forcibly assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search, investigation, or inspection described in paragraph (2); 
(4)to resist a lawful arrest for any act prohibited by this section or any Act to which this section applies; 
(5)to interfere with, delay, or prevent, by any means, the apprehension, arrest, or detection of an other person, knowing that such person has committed any act prohibited by this section or any Act to which this section applies; or 
(6)to forcibly assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with— 
(A)any observer on a vessel under this Act or any Act to which this section applies; or 
(B)any data collector employed by the National Marine Fisheries Service or under contract to any person to carry out responsibilities under this Act or any Act to which this section applies. 
(f)Civil penaltyAny person who commits any act that is unlawful under subsection (e) shall be liable to the United States for a civil penalty, and may be subject to a permit sanction, under section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858). 
(g)Criminal penaltyAny person who commits an act that is unlawful under subsection (e)(2), (e)(3), (e)(4), (e)(5), or (e)(6) is deemed to be guilty of an offense punishable under section 309(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1859(b)). 
(h)Utilization of Federal agency assets. 
(b)Actions To improve the effectiveness of international fishery management organizationsSection 608 of such Act (16 U.S.C. 1826i) is amended by— 
(1)inserting before the first sentence the following: (a) In general.—; 
(2)in subsection (a) (as designated by paragraph (1) of this subsection) in the first sentence, inserting , or arrangements made pursuant to an international fishery agreement, after organizations; and 
(3)adding at the end the following new subsections: 
 
(b)Disclosure of informationThe Secretary, subject to the data confidentiality provisions in section 402 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a), may disclose, as necessary and appropriate, information, including information collected under joint authority of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 71 et seq.), the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.), any other statute implementing an international fishery agreement, to any other Federal or State government agency, the Food and Agriculture Organization of the United Nations, or the secretariat or equivalent of an international fishery management organization or arrangement made pursuant to an international fishery agreement, if such government, organization, or arrangement, respectively, has policies and procedures to protect such information from unintended or unauthorized disclosure. 
(c)IUU vessel listsThe Secretary may— 
(1)develop, maintain, and make public a list of vessels and vessel owners engaged in illegal, unreported, or unregulated fishing or fishing-related activities in support of illegal, unreported, or unregulated fishing, including vessels or vessel owners identified by an international fishery management organization or arrangement made pursuant to an international fishery agreement, that— 
(A)the United States is party to; or 
(B)the United States is not party to, but whose procedures and criteria in developing and maintaining a list of such vessels and vessel owners are substantially similar to such procedures and criteria adopted pursuant to an international fishery agreement to which the United States is a party; and 
(2)take appropriate action against listed vessels and vessel owners, including action against fish, fish parts, or fish products from such vessels, in accordance with applicable United States law and consistent with applicable international law, including principles, rights, and obligations established in applicable international fishery management agreements and trade agreements. 
(d)RegulationsThe Secretary may promulgate regulations to implement this section.. 
(c)Notification regarding identification of nationsSection 609(b) of such Act (166 U.S.C. 1826j(b)) is amended to read as follows: 
 
(b)NotificationThe Secretary shall notify the President and that nation of such an identification.. 
(d)Nations identified under section 610Section 610(b)(1) of such Act (16 U.S.C. 1826k(b)(1)) is amended to read as follows: 
 
(1)notify, as soon as possible, the President and nations that have been identified under subsection (a), and also notify other nations whose vessels engage in fishing activities or practices described in subsection (a), about the provisions of this section and this Act;. 
(e)Effect of certification under section 609Section 609(d)(3)(A)(i) of such Act (16 U.S.C. 1826j(d)(3)(A)(i)) is amended by striking that has not been certified by the Secretary under this subsection, or. 
(f)Effect of certification under section 610Section 610(c)(5) of such Act (16 U.S.C. 1826k(c)(5)) is amended by striking that has not been certified by the Secretary under this subsection, or. 
(g)Identification of nations 
(1)Scope of identification for actions of fishing vesselsSection 609(a) of such Act (16 U.S.C. 1826j(a)) is amended— 
(A)in the matter preceding paragraph (1)— 
(i)by inserting , based on a cumulative compilation and analysis of data collected and provided by international fishery management organizations and other nations and organizations, after shall; and 
(ii)by striking 2 years and inserting 3 years; 
(B)in paragraph (1), by inserting that undermines the effectiveness of measures required by an international fishery management organization, taking into account whether after (1); and 
(C)in paragraph (1), by striking vessels of. 
(2)Additional grounds for identificationSection 609(a) of such Act (16 U.S.C. 1826j(a)) is further amended— 
(A)by redesignating paragraphs (1) and (2) in order as subparagraphs (A) and (B) (and by moving the margins of such subparagraphs 2 ems to the right); 
(B)by inserting before the first sentence the following: 
 
(1)Identification for actions of fishing vessels; and 
(C)by adding at the end the following: 
 
(2)Identification for actions of nationTaking into account the factors described under section 609(a)(1), the Secretary shall also identify, and list in such report, a nation— 
(A)if it is violating, or has violated at any point during the preceding three years, conservation and management measures required under an international fishery management agreement to which the United States is a party and the violations undermine the effectiveness of such measures; or 
(B)if it is failing, or has failed in the preceding 3-year period, to effectively address or regulate illegal, unreported, or unregulated fishing in areas described under paragraph (1)(B). 
(3)Application to other entitiesWhere the provisions of this Act are applicable to nations, they shall also be applicable, as appropriate, to other entities that have competency to enter into international fishery management agreements.. 
(3)Period of fishing practices supporting identificationSection 610(a)(1) of such Act (16 U.S.C. 1826k(a)(1)) is amended by striking calendar year and inserting three years. 
(h) Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce $450,000 for each of fiscal years 2015 through 2019 to implement the amendments made by subsections (b) and (g). 
(i)Technical corrections 
(1)Section 607(2) of such Act (16 U.S.C. 1826h(2)) is amended by striking whose vessels and inserting that. 
(2)Section 609(d)(1) of such Act (16 U.S.C. 1826j(d)(1)) is amended by striking of its fishing vessels. 
(3)Section 609(d)(1)(A) of such Act (16 U.S.C. 1826j(d)(1)(A)) is amended by striking of its fishing vessels. 
(4)Section 609(d)(2) of such Act (16 U.S.C. 1826j(d)(2)) is amended— 
(A)by striking for certification and inserting to authorize; 
(B)by inserting the importation after or other basis; 
(C)by striking harvesting; and 
(D)by striking not certified under paragraph (1) and inserting issued a negative certification under paragraph (1). 
(5)Section 610 of such Act (16 U.S.C. 1826k) is amended as follows: 
(A)In subsection (a)(1), by striking practices; and inserting practices—. 
(B)In subsection (c)(4), by striking all preceding subparagraph (B) and inserting the following: 
 
(4)Alternative procedureThe Secretary may establish a procedure to authorize, on a shipment-by-shipment, shipper-by-shipper, or other basis the importation of fish or fish products from a vessel of a nation issued a negative certification under paragraph (1) if the Secretary determines that such imports were harvested by practices that do not result in bycatch of a protected marine species, or were harvested by practices that— 
(A)are comparable to those of the United States, taking into account different conditions; and. 
102.Amendments to the High Seas Driftnet Fisheries Enforcement Act 
(a)Negative certification effectsSection 101 of the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a) is amended— 
(1)in subsection (a)(2), by striking recognized principles of after in accordance with; 
(2)in subsection (a)(2)(A), by inserting or, as appropriate, for fishing vessels of a nation that receives a negative certification under section 609(d) or section 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826) after (1); 
(3)in subsection (a)(2)(B), by inserting before the period the following: , except for the purposes of inspecting such vessel, conducting an investigation, or taking other appropriate enforcement action; 
(4)in subsection (b)(1)(A)(i), by striking or illegal, unreported, or unregulated fishing after driftnet fishing; 
(5)in subsection (b)(1)(B) and subsection (b)(2), by striking or illegal, unreported, or unregulated fishing after driftnet fishing each place it appears; 
(6)in subsection (b)(3)(A)(i), by inserting or a negative certification under section 609(d) or section 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d), 1826k(c)) after (1)(A); 
(7)in subsection (b)(4)(A), by inserting or issues a negative certification under section 609(d) or section 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d), 1826k(c)) after paragraph (1); 
(8)in subsection (b)(4)(A)(i), by striking or illegal, unreported, or unregulated fishing after driftnet fishing; and 
(9)in subsection (b)(4)(A)(i), by inserting , or to address the offending activities for which a nation received a negative certification under section 609(d) or 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d), 1826k(c)) after beyond the exclusive economic zone of any nation. 
(b)Duration of negative certification effectsSection 102 of such Act (16 U.S.C. 1826b) is amended by— 
(1)striking or illegal, unreported, or unregulated fishing; and 
(2)inserting or effectively addressed the offending activities for which the nation received a negative certification under 609(d) or 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(d), 1826k(c)) before the period at the end. 
103.Amendments to North Pacific Anadromous Stocks Act of 1992 
(a)Unlawful activitiesSection 810 of the North Pacific Anadromous Stocks Act of 1992 (16 U.S.C. 5009) is amended— 
(1)in paragraph (5), by inserting , investigation, after search; and 
(2)in paragraph (6), by inserting , investigation, after search. 
(b)Additional prohibitions and enforcementSection 811 of the Northern Pacific Anadromous Stocks Act of 1992 (16 U.S.C. 5010) is amended to read as follows: 
 
811.Additional prohibitions and enforcementFor additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
104.Amendments to the Pacific Salmon Treaty Act of 1985Section 8 of the Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3637) is amended— 
(1)in subsection (a)(2)— 
(A)by inserting , investigation, after search; and 
(B)by striking this title; and inserting this Act;; 
(2)in subsection (a)(3)— 
(A)by inserting , investigation, after search; and 
(B)by striking subparagraph (2); and inserting paragraph (2);; 
(3)in subsection (a)(5), by striking this title; or and inserting this Act;; and 
(4)by striking subsections (b) through (f) and inserting the following: 
 
(b)Additional prohibitions and enforcementFor additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
105.Amendments to the Western and Central Pacific Fisheries Convention Implementation ActThe Western and Central Pacific Fisheries Convention Implementation Act (title V of Public Law 109–479) is amended— 
(1)by amending section 506(c) (16 U.S.C. 6905(c)) to read as follows: 
 
(c)Additional prohibitions and enforcementFor additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).; and 
(2)in section 507(a)(2) (16 U.S.C. 6906(a)(2)) by striking suspension, on and inserting suspension, of. 
106.Amendments to the South Pacific Tuna Act of 1988The South Pacific Tuna Act of 1988 is amended— 
(1)in section 5(a) (16 U.S.C. 973c(a))— 
(A)in paragraph (8), by inserting , investigation, after search; and 
(B)in paragraph (10), by inserting , investigation, after search; and 
(2)by striking sections 7 and 8 (16 U.S.C. 973e and 973f) and inserting the following: 
 
7.Additional prohibitions and enforcementFor additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
107.Amendments to the Antarctic Marine Living Resources Convention ActThe Antarctic Marine Living Resources Convention Act of 1984 is amended— 
(1)in section 306 (16 U.S.C. 2435)— 
(A)in paragraph (3), by striking which he knows, or reasonably should have known, was; 
(B)in paragraph (4), by inserting , investigation, after search; and 
(C)in paragraph (5), by inserting , investigation, after search; 
(2)in section 307 (16 U.S.C. 2436)— 
(A)by inserting (a) In general.— before the first sentence; and 
(B)by adding at the end the following: 
 
(b)Regulations To implement conservation measures 
(1)In generalNotwithstanding subsections (b), (c), and (d) of section 553 of title 5, United States Code, the Secretary of Commerce may publish in the Federal Register a final regulation to implement any conservation measure for which the Secretary of State notifies the Commission under section 305(a)(1)— 
(A)that has been in effect for 12 months or less; 
(B)that is adopted by the Commission; and 
(C)with respect to which the Secretary of State does not notify Commission in accordance with section 305(a)(1) within the time period allotted for objections under Article IX of the Convention. 
(2)Entering into forceUpon publication of such regulation in the Federal Register, such conservation measure shall enter into force with respect to the United States.; and 
(3)by striking sections 308 and 309 (16 U.S.C. 2437 and 2438) and inserting the following: 
 
308.Additional prohibitions and enforcementFor additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
108.Amendments to the Atlantic Tunas Convention ActThe Atlantic Tunas Convention Act of 1975 is amended— 
(1)in section 6(c)(2) (16 U.S.C. 971d(c)(2)(2))— 
(A)by striking (A) and inserting (i); 
(B)by striking (B) and inserting (ii); 
(C)by inserting (A) after (2); and 
(D)by adding at the end the following: 
 
(B)Notwithstanding the requirements of subparagraph (A) and subsections (b) and (c) of section 553 of title 5, United States Code, the Secretary may issue final regulations to implement Commission recommendations referred to in paragraph (1) concerning trade restrictive measures against nations or fishing entities.; 
(2)in section 7 (16 U.S.C. 971e) by striking subsections (e) and (f) and redesignating subsection (g) as subsection (e); 
(3)in section 8 (16 U.S.C. 971f)— 
(A)by striking subsections (a) and (c); and 
(B)by inserting before subsection (b) the following: 
 
(a)For additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).; 
(4)in section 8(b) by striking the enforcement activities specified in section 8(a) of this Act each place it appears and inserting enforcement activities with respect to this Act that are otherwise authorized by law; and 
(5)by striking section 11 (16 U.S.C. 971j) and redesignating sections 12 and 13 as sections 11 and 12, respectively. 
109.Amendments to the High Seas Fishing Compliance Act of 1965Section 104(f) of the High Seas Fishing Compliance Act of 1995 (16 U.S.C. 5503(f)) is amended to read as follows: 
 
(f)ValidityA permit issued under this section for a vessel is void if— 
(1)any other permit or authorization required for the vessel to fish is expired, revoked, or suspended; or 
(2)the vessel is no longer documented under the laws of the United States or eligible for such documentation.. 
110.Amendments to the Dolphin Protection Consumer Information ActThe Dolphin Protection Consumer Information Act (16 U.S.C. 1385) is amended by amending subsection (e) to read as follows: 
 
(e)Additional prohibitions and enforcementFor additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
111.Amendments to the Northern Pacific Halibut Act of 1982Section 7 of the Northern Pacific Halibut Act of 1982 (16 U.S.C. 773e) is amended— 
(1)in paragraph (a) by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F); 
(2)by redesignating subsections (a) and (b) as paragraphs (1) and (2), respectively; 
(3)in paragraph (1)(B), as so redesignated, by inserting , investigation, before or inspection; 
(4)in paragraph (1)(C), as so redesignated, by inserting , investigation, before or inspection; 
(5)in paragraph (1)(E), as so redesignated, by striking or after the semicolon; and 
(6)in paragraph (1)(F), as so redesignated, by striking section. and inserting section; or. 
112.Amendments to the Northwest Atlantic Fisheries Convention Act of 1995Section 207 of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5606) is amended— 
(1)in the section heading, by striking and penalties and inserting and enforcement; 
(2)in subsection (a)(2), by inserting , investigation, before or inspection; 
(3)in subsection (a)(3), by inserting , investigation, before or inspection; and 
(4)by striking subsections (b) through (f) and inserting the following: 
 
(b)Additional prohibitions and enforcementFor additional prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
113.Amendment to the Magnuson-Stevens Fishery Conservation and Management ActSection 307(1)(Q) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(Q)) is amended by inserting before the semicolon the following: or any treaty or in contravention of any binding conservation measure adopted by an international agreement or organization to which the United States is a party. 
IIImplementation of the Antigua Convention 
201.Short titleThis title may be cited as the Antigua Convention Implementing Act of 2011. 
202.Amendment of the Tuna Conventions Act of 1950Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Tuna Conventions Act of 1950 (16 U.S.C. 951 et seq.). 
203.DefinitionsSection 2 (16 U.S.C. 951) is amended to read as follows: 
 
2.DefinitionsIn this Act: 
(1)Antigua conventionThe term Antigua Convention means the Convention for the Strengthening of the Inter-American Tropical Tuna Commission Established by the 1949 Convention Between the United States of America and the Republic of Costa Rica, signed at Washington, November 14, 2003. 
(2)CommissionThe term Commission means the Inter-American Tropical Tuna Commission provided for by the Convention. 
(3)ConventionThe term Convention means— 
(A)the Convention for the Establishment of an Inter-American Tropical Tuna Commission, signed at Washington, May 31, 1949, by the United States of America and the Republic of Costa Rica; 
(B)the Antigua Convention, upon its entry into force for the United States, and any amendments thereto that are in force for the United States; or 
(C)both such Conventions, as the context requires. 
(4)PersonThe term person means an individual, partnership, corporation, or association subject to the jurisdiction of the United States. 
(5)United statesThe term United States includes all areas under the sovereignty of the United States. 
(6)United States commissionersThe term United States commissioners means the individuals appointed in accordance with section 3(a).. 
204.Commissioners; number, appointment, and qualificationsSection 3 (16 U.S.C. 952) is amended to read as follows: 
 
3.Commissioners 
(a)CommissionersThe United States shall be represented on the Commission by 4 United States Commissioners. The President shall appoint individuals to serve on the Commission at the pleasure of the President. In making the appointments, the President shall select United States Commissioners from among individuals who are knowledgeable or experienced concerning highly migratory fish stocks in the eastern tropical Pacific Ocean, one of whom shall be an officer or employee of the Department of Commerce. Not more than 2 United States Commissioners may be appointed who reside in a State other than a State whose vessels maintain a substantial fishery in the area of the Convention. 
(b)Alternate CommissionersThe Secretary of State, in consultation with the Secretary, may designate from time to time and for periods of time deemed appropriate Alternate United States Commissioners to the Commission. Any Alternate United States Commissioner may exercise, at any meeting of the Commission or of the General Advisory Committee or Scientific Advisory Subcommittee established pursuant to section 4(b), all powers and duties of a United States Commissioner in the absence of any United States Commissioner appointed pursuant to subsection (a) of this section for whatever reason. The number of such Alternate United States Commissioners that may be designated for any such meeting shall be limited to the number of United States Commissioners appointed pursuant to subsection (a) of this section who will not be present at such meeting. 
(c)Administrative Matters 
(1)Employment statusIndividuals serving as United States Commissioners, other than officers or employees of the United States Government, shall not be considered Federal employees except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code, and chapter 171 of title 28, United States Code. 
(2)CompensationThe United States Commissioners or Alternate Commissioners, although officers of the United States while so serving, shall receive no compensation for their services as United States Commissioners or Alternate Commissioners. 
(3)Travel expenses 
(A)The Secretary of State shall pay the necessary travel expenses of United States Commissioners and Alternate United States Commissioners to meetings of the Inter-American Tropical Tuna Commission and other meetings the Secretary of State deems necessary to fulfill their duties, in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code. 
(B)The Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State under this subsection.. 
205.General Advisory Committee and Scientific Advisory SubcommitteeSection 4 (16 U.S.C. 953) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)General Advisory Committee 
(1)Appointments; public participation; compensation 
(A)The Secretary, in consultation with the Secretary of State, shall appoint a General Advisory Committee which shall consist of not more than 25 individuals who shall be representative of the various groups concerned with the fisheries covered by the Convention, including nongovernmental conservation organizations, providing to the maximum extent practicable an equitable balance among such groups. Members of the General Advisory Committee will be eligible to participate as members of the United States delegation to the Commission and its working groups to the extent the Commission rules and space for delegations allow. 
(B)The chair of the Pacific Fishery Management Council’s Advisory Subpanel for Highly Migratory Fisheries and the chair of the Western Pacific Fishery Management Council’s Advisory Committee shall be ex-officio members of the General Advisory Committee by virtue of their positions in those Councils. 
(C)Each member of the General Advisory Committee appointed under subparagraph (A) shall serve for a term of 3 years and is eligible for reappointment. 
(D)The General Advisory Committee shall be invited to attend all non-executive meetings of the United States delegation and at such meetings shall be given opportunity to examine and to be heard on all proposed programs of investigation, reports, recommendations, and regulations of the Commission. 
(E)The General Advisory Committee shall determine its organization, and prescribe its practices and procedures for carrying out its functions under this title, the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and the Convention. The General Advisory Committee shall publish and make available to the public a statement of its organization, practices and procedures. Meetings of the General Advisory Committee, except when in executive session, shall be open to the public, and prior notice of meetings shall be made public in timely fashion. The General Advisory Committee shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 
(2)Information sharingThe Secretary and the Secretary of State shall furnish the General Advisory Committee with relevant information concerning fisheries and international fishery agreements. 
(3)Administrative matters 
(A)The Secretary shall provide to the General Advisory Committee in a timely manner such administrative and technical support services as are necessary for its effective functioning. 
(B)Individuals appointed to serve as a member of the General Advisory Committee— 
(i)shall serve without pay, but while away from their homes or regular places of business to attend meetings of the General Advisory Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code; and 
(ii)shall not be considered Federal employees except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code, and chapter 171 of title 28, United States Code.;  
(2)by striking so much of subsection (b) as precedes paragraph (2) and inserting the following: 
 
(b)Scientific Advisory Subcommittee 
(1)The Secretary, in consultation with the Secretary of State, shall appoint a Scientific Advisory Subcommittee of not less than 5 nor more than 15 qualified scientists with balanced representation from the public and private sectors, including nongovernmental conservation organizations.; and 
(3)in subsection (b)(3), by striking General Advisory Subcommittee and inserting General Advisory Committee. 
206.RulemakingSection 6 (16 U.S.C. 955) is amended to read as follows: 
 
6.Rulemaking 
(a)RegulationsThe Secretary, in consultation with the Secretary of State and, with respect to enforcement measures, the Secretary of the Department in which the Coast Guard is operating, may promulgate such regulations as may be necessary to carry out the United States international obligations under the Convention and this Act, including recommendations and decisions adopted by the Commission. In cases where the Secretary has discretion in the implementation of one or more measures adopted by the Commission that would govern fisheries under the authority of a Regional Fishery Management Council, the Secretary may, to the extent practicable within the implementation schedule of the Convention and any recommendations and decisions adopted by the Commission, promulgate such regulations as may be necessary to carry out the United States international obligations under the Convention and this Act, in accordance with the procedures established by the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.). 
(b)JurisdictionThe Secretary may promulgate regulations as may be necessary to carry out the United States international obligations under the Convention and this Act, applicable to all vessels and persons subject to the jurisdiction of the United States, including United States flag vessels wherever they may be operating, on such date as the Secretary shall prescribe.. 
207.Prohibited actsSection 8 (16 U.S.C. 957) is amended— 
(1)by striking section 6(c) of this Act each place it appears and inserting section 6; and 
(2)by adding at the end the following: 
 
(i)Additional prohibitions and enforcementFor prohibitions relating to this Act and enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
208.EnforcementSection 10 (16 U.S.C. 959) is amended to read as follows: 
 
10.EnforcementFor enforcement of this Act, see section 606 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g).. 
209.Reduction of bycatchSection 15 (16 U.S.C. 962) is amended by striking vessel and inserting vessels. 
210.Repeal of Eastern Pacific Tuna Licensing Act of 1984The Eastern Pacific Tuna Licensing Act of 1984 (16 U.S.C. 972 et seq.) is repealed. 
IIIAgreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing 
301.Short titleThis title may be cited as the Port State Measures Agreement Act of 2014. 
302.PurposeThe purpose of this title is to implement the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing. 
303.DefinitionsAs used in this title: 
(1)The term Agreement means the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing, done at the Food and Agriculture Organization of the United Nations, in Rome, Italy, November 22, 2009, and signed by the United States November 22, 2009. 
(2)The term IUU fishing means any activity set out in paragraph 3 of the 2001 FAO International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing. 
(3)The term listed IUU vessel means a vessel that is included in a list of vessels having engaged in IUU fishing or fishing-related activities in support of IUU fishing that has been adopted by a regional fisheries management organization of which the United States is a member, or a list adopted by a regional fisheries management organization of which the United States is not a member if the Secretary determines the criteria used by that organization to create the IUU list is comparable to United States criteria for identifying IUU vessels and activities. 
(4)The term Magnuson-Stevens Act means the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.). 
(5)The term person has the same meaning as that term has in section 3 of the Magnuson-Stevens Act (16 U.S.C. 1802). 
(6)The term RFMO means a regional fisheries management organization. 
(7)The term Secretary means the Secretary of Commerce or his or her designee. 
(8)The term vessel means any vessel, ship of another type, or boat used for, equipped to be used for, or intended to be used for, fishing or fishing-related activities, including container vessels that are carrying fish that have not been previously landed. 
(9)The term fish means finfish, mollusks, crustaceans, and all other forms of marine animal and plant life other than marine mammals and birds. 
(10)The term fishing— 
(A)except as provided in subparagraph (B), means— 
(i)the catching, taking, or harvesting of fish; 
(ii)the attempted catching, taking, or harvesting of fish; 
(iii)any other activity which can reasonably be expected to result in the catching, taking, or harvesting of fish; or 
(iv)any operations at sea in support of, or in preparation for, any activity described in clauses (i) through (iii). 
(B)does not include any scientific research activity that is conducted by a scientific research vessel. 
304.Duties and authorities of the secretary 
(a)RegulationsThe Secretary may, as needed, promulgate such regulations, in accordance with section 553 of title 5, United States Code, and consistent with the provisions of this title, as may be necessary to carry out the purposes of this title to the extent that such regulations are not already promulgated. 
(b)Consultation; utilization of existing reporting mechanismsIn promulgating regulations, procedures, and guidance pursuant to subsection (a), the Secretary shall consult with the Secretary of State and the Secretary of the department in which the Coast Guard is operating. To the maximum extent possible and subject to the data confidentiality provisions in section 402 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a), such procedures shall utilize existing reporting mechanisms maintained and operated by the department in which the Coast Guard is operating. 
(c)Ports of entryThe Secretary, in consultation with the Secretary of Homeland Security and, when the Coast Guard is not operating in the Department of Homeland Security, the Secretary of the department in which the Coast Guard is operating, may designate and publicize the ports to which vessels may seek entry. No port may be designated under this section that has not also been designated as a port of entry for customs reporting purposes pursuant to section 1433 of title 19, United States Code, or that is not specified under an existing international fisheries agreement. 
(d)NotificationThe Secretary shall provide notification of the denial of port entry or the use of port services for a vessel under section 305, the withdrawal of the denial of port services for a vessel, the taking of enforcement action pursuant to section 306 with respect to a vessel, or the results of any inspection of a vessel conducted pursuant to this title to the flag nation of the vessel and, as appropriate, to the nation of which the vessel’s master is a national, relevant coastal nations, RFMOs, the Food and Agriculture Organization of the United Nations, and other relevant international organizations. 
(e)Confirmation that fish were taken in accordance with conservation and management measuresThe Secretary may request confirmation from the flag state of a vessel that the fish on board a vessel in a port subject to the jurisdiction of the United States were taken in accordance with applicable RFMO conservation and management measures. 
305.Authorization or denial of port entry 
(a)Submission of information required under agreementAll foreign vessels seeking entry to a port subject to the jurisdiction of the United States must submit to the Secretary of the department in which the Coast Guard is operating information as required under the Agreement in advance of its arrival in port. 
(b)Decision To authorize or deny port entryThe Secretary shall decide, based on the information submitted under subsection (a), whether to authorize or deny port entry and shall communicate this decision to the foreign vessel or to its representative. The Secretary may deny entry to— 
(1)any foreign-listed IUU vessel; or 
(2)any foreign vessel the Secretary has reasonable grounds to believe has engaged in IUU fishing or fishing-related activities in support of such fishing or has violated the Act. 
(c)Denial of use of portIf a foreign vessel is in a port subject to the jurisdiction of the United States, the Secretary shall deny such vessel the use of the port for landing, transshipment, packaging and processing of fish, refueling, resupplying, maintenance and drydocking, if— 
(1)the vessel entered without authorization under subsection (b); 
(2)the vessel is a listed IUU vessel; 
(3)the flag nation of the vessel has failed to provide confirmation requested by the Secretary that the fish on board were taken in accordance with applicable RFMO conservation and management measures; or 
(4)the Secretary has reasonable grounds to believe— 
(A)the vessel lacks valid authorizations to engage in fishing or fishing-related activities as required by its flag nation or the relevant coastal nation; 
(B)the fish on board were taken in violation of foreign law or in contravention of any RFMO conservation and management measure; or 
(C)the vessel has engaged in IUU fishing or fishing-related activities in support of such fishing, including in support of a listed IUU vessel, unless it can establish that— 
(i)it was acting in a manner consistent with applicable RFMO conservation and management measures; or 
(ii)in the case of the provision of personnel, fuel, gear, and other supplies at sea, the vessel provisioned was not, at the time of provisioning, a listed IUU vessel. 
(d)ExceptionsNotwithstanding subsections (b) and (c), the Secretary may allow port entry or the use of port services— 
(1)if they are essential to the safety or health of the crew or safety of the vessel; 
(2)to allow, where appropriate, for the scrapping of the vessel; or 
(3)pursuant to an inspection or other enforcement action. 
306.InspectionsThe Secretary, and the Secretary of the department in which the Coast Guard is operating, shall conduct foreign vessel inspections in ports subject to the jurisdiction of the United States as necessary to achieve the purposes of the Agreement and this title. If, following an inspection, the Secretary has reasonable grounds to believe that a foreign vessel has engaged in IUU fishing or fishing-related activities in support of such fishing, the Secretary may take enforcement action under this title or other applicable law, and shall deny the vessel the use of port services, in accordance with section 305. 
307.Prohibited actsIt is unlawful for any person subject to the jurisdiction of the United States— 
(1)to violate any provision of this title or the regulations issued under this title; 
(2)to refuse to permit any authorized officer to board, search, or inspect a vessel that is subject to the person’s control in connection with the enforcement of this title or the regulations issued under this title; 
(3)to submit false information pursuant to any requirement under this title or the regulations issued under this title; or 
(4)to commit any offense enumerated in paragraph (4), (5), (7) or (9) of section 707(a) of the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6906(a)). 
308.Enforcement 
(a)Existing authorities and responsibilitiesThe authorities and responsibilities under subsections (a), (b), and (c) of section 311 and section 308(f) of the Magnuson-Stevens Act (16 U.S.C. 1861, 1858(f)) shall apply with respect to enforcement of this title. 
(b)Civil enforcement 
(1)Civil administrative penalties 
(A)In generalAny person who is found by the Secretary (after notice and opportunity for a hearing in accordance with section 554 of title 5, United States Code) to have committed an act prohibited under section 307 shall be liable to the United States for a civil penalty. The amount of the civil penalty shall be consistent with the amount under section 308(a) of the Magnuson-Stevens Act (16 U.S.C. 1858(a)). 
(B)Compromise or other action by secretaryThe Secretary shall have the same authority as provided in section 308(e) of the Magnuson-Stevens Act (16 U.S.C. 1858(e)) with respect to a violation of this Act. 
(2)In rem jurisdictionFor purposes of this title, the conditions for in rem liability shall be consistent with section 308(d) of the Magnuson-Stevens Act (16 U.S.C. 1858(d)). 
(3)Action upon failure to pay assessmentIf any person fails to pay an assessment of a civil penalty under this title after it has become a final and unappealable order, or after the appropriate court has entered final judgment in favor of the Secretary, the Secretary shall refer the matter to the Attorney General, who shall recover the amount assessed in any appropriate district court of the United States. In such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review. 
(c)Forfeiture 
(1)In generalThe forfeiture provisions of section 310 of the Magnuson-Stevens Act (16 U.S.C. 1860) shall apply in cases in which a person is convicted of an offense in violation of section 309. 
(2)Application of the customs lawsAll provisions of law relating to seizure, summary judgment, and judicial forfeiture and condemnation for violation of the customs laws, the disposition of the property forfeited or condemned or the proceeds from the sale thereof, the remission or mitigation of such forfeitures, and the compromise of claims shall apply to seizures and forfeitures incurred, or alleged to have been incurred, under the provisions of this title, insofar as applicable and not inconsistent with the provisions hereof. For seizures and forfeitures of property under this section by the Secretary, such duties as are imposed upon the customs officer or any other person with respect to the seizure and forfeiture of property under the customs law may be performed by such officers as are designated by the Secretary or, upon request of the Secretary, by any other agency that has authority to manage and dispose of seized property. 
(3)PresumptionFor the purposes of this section there is a rebuttable presumption that all fish, or components thereof, found on board a vessel that is used or seized in connection with a violation of this title (including any regulation promulgated under this Act) were taken, obtained, or retained as a result of IUU fishing or fishing-related activities in support of IUU fishing. 
(d)Criminal enforcementAny person (other than a foreign government agency, or entity wholly owned by a foreign government) who knowingly commits an act prohibited by section 309 shall be subject to subsections (b) and (c) of section 309 of the Magnuson-Stevens Act (16 U.S.C. 1859). 
(e)Payment of storage, care, and other costsAny person assessed a civil penalty for, or convicted of, any violation of this title (including any regulation promulgated under this title) and any claimant in a forfeiture action brought for such a violation, shall be liable for the reasonable costs incurred by the Secretary in storage, care, and maintenance of any property seized in connection with the violation. 
309.International cooperation and assistance 
(a)Assistance to developing nations and international organizationsConsistent with existing authority and the availability of funds, the Secretary shall provide appropriate assistance to developing nations and international organizations of which such nations are members to assist those nations in meeting their obligations under the Agreement. 
(b)Personnel, services, equipment, and facilitiesIn carrying out subsection (a), the Secretary may, by agreement, on a reimbursable or nonreimbursable basis, utilize the personnel, services, equipment, and facilities of any Federal, State, local, or foreign government or any entity of any such government. 
310.Relationship to other laws 
(a)In generalNothing in this title shall be construed to displace any requirements imposed by the customs laws of the United States or any other laws or regulations enforced or administered by the Secretary of Homeland Security. Where more stringent requirements regarding port entry or access to port services exist under other Federal law, those more stringent requirements shall apply. Nothing in this title shall affect a vessel’s entry into port, in accordance with international law, for reasons of force majeure or distress. 
(b)United states obligations under international lawThis title shall be interpreted and applied in accordance with United States obligations under international law. 
 
 
December 22, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
